Citation Nr: 0602786	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-17 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that this claim 
requires additional development.  

The veteran asserts that he incurred hepatitis C from a blood 
or plasma transfusion during treatment of a combat-incurred 
shrapnel wound and concussion.  The veteran's DD 2214 
documents that he received a Purple Heart with one star and 
the Combat Action Ribbon.  His service medical records show 
that he had a tattoo on entrance.  They also show treatment 
for shrapnel wounds to the neck in December 1967.  He was 
treated for a concussion from enemy grenades in May 1968, 
including hospitalization and being med-evaced out of 
Vietnam.  His separation examination provides that he was 
hospitalized in November 1971 for 25 days and in August 1968 
for 8 days.

Private medical opinions dated in September 2001 and a 
September 2002 indicate that the veteran contracted hepatitis 
C while treated with blood or plasma transfusions in Vietnam 
and had no other risk factors.  One specifically mentioned no 
risk factors such as tattoos.  

The Board finds that in light of this evidence, a medical 
opinion as to the etiology of the veteran's hepatitis C is 
necessary.    

In view of the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of hepatitis C that may be present.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should consider any pertinent findings 
set forth in the veteran's service 
medical records as to the tattoo the 
veteran received prior to entry to active 
duty, the injuries and treatment 
chronicled and suggested by his service 
medical records, and the two private 
medical opinions linking his hepatitis C 
to medical treatment during his service.  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's hepatitis C began during or is 
causally linked to the tattoo he received 
prior to entering service; and (2) 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's hepatitis C began during or is 
causally linked to medical treatment he 
received during active duty, as 
documented or suggested by his service 
medical records.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  If the examiner finds 
it impossible to provide any part of the 
requested opinions without resort to pure 
speculation, he or she should so 
indicate.

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required for the veteran's 
claim.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Readjudicate the veteran's claim for 
service connection for hepatitis C.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided an 
SSOC, which should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

